Earl Warren: Number 32, Howard Farmer, Petitioner, versus Arabian American Oil Company and Number 33, Arabian American Oil Company, Petitioner, versus Howard Farmer. Mr. Nulman.
Kalman I. Nulman: May it please the Court, Mr. Chief Justice. These cases are here by certiorari to the United States Court of Appeals for the Second Circuit. The subject is that of costs awarded in a breach of contract of employment action after a second jury trial which in the first instance amounted to somewhat under $12,000. Our -- the principle question which presents itself to this Court is how to resolve the conflict among the circuits as to whether or not there should be a 100-mile limitation on witness fees which may be taxed after trial.
Arthur J. Goldberg: Is there witness fees here?
Kalman I. Nulman: No, sir, the larger.
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: No, sir. The -- Mr. Justice Goldberg, the question of discretion I believe was merely a vehicle which enabled the Court of Appeals to take jurisdiction of the action and I don't believe that the question of discretion is the real question in the case.
Arthur J. Goldberg: What?
Kalman I. Nulman: The larger --
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: Well --
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: I argued this, Your Honor did in the court below and the majority adopted what I considered to be an extraordinary view and said that the failure of the second trial judge to accept a concededly erroneous holding by the first trial judge constituted such an abusive discretion as brought within the rule laid down by this Court that it was appealable as of right.
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: I would say --
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: Well, I would say in the Court of Appeals that would be correct. In this Court by reason of the term this case has taken. By reason of the holding below that the failure of one judge to follow the holding of another judge constitutes an abuse of discretion. I think we're here in a totally different posture.
Arthur J. Goldberg: Who's it going to be?
Kalman I. Nulman: Well, if you don't agree with --
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: If --
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: If you don't agree with it. It still leaves what I consider to be the vital question that requires determination which is why the Congress in enacting in 1954, legislation which increased the amount of allowable fees to a witness intended to abrogate the long standing traditional limitation of a 100-miles and to usher in a theory of costs that's wholly alien to the theory which has prevailed in this county and which would have the effect of closing the doors of our court to the large numbers of our citizens. And I think regardless of whether or not Congress so intended or to put it differently even if this Court should find that Congress did not so intend. The fact is that under the expressed authority conferred upon this Court at the time of the enactment of the new rules of enacting rules for civil causes this Court could still abrogate that 100-mile limitation if it should believe it to be a benefit -- a reason. But the whole of this case while it turns on the conflict between the circuits really brings up a question that I believe that required authority to determination almost since the founding of this country. The theory, of course, has been characterized by many of our text writers by many of our judges as a jungle which makes no sense and which has been permitted like toxic growth and which has no rhyme or reason to it. As I say our principle contention here is that unless the 100-mile limitation is upheld the great number of our citizens will be unable to litigate. First, because they'll be unable to pay the price of admission to our courthouse in the form of a bond or costs, second, because they won't be able to afford the cost of litigating itself and finally, because they would be extremely reluctant to undertake a lawsuit which if they should not prevail would result in their financial ruin. Now the defendant, the Arabian American Oil Company has cross-petitioned this Court for certiorari on a single question which it proposed in its petition, which was based on the alleged discrimination of the district judge against Arabian American Oil Company because it was as the defendant put it in quotes “a rich litigant”. The fact of the matter is that the District Court never used any such language, never made any such determination. There is no such issue in the case and this question which was raised for the first time in this Court is not present in any shape or form. And it's -- for that reason that in our brief I indicated that I proposed to move for dismissal of the defendant's appeal on the ground that the writ of certiorari was improvidently granted. Now the facts of these, Dr. Farmer, a medical doctor specializing in ophthalmology, saw in the medical journal what they certainly designate as a “blind advertisement”. That is to say, it does not purport to emanate from any identifiable person but merely from a box member, which solicited a qualified ophthalmology for employment in its installation in Saudi Arabia. The requirements were that the applicant fee under a certain age because they wanted a long term career employee and other qualifications which Dr. Farmer thought he had met. In response to his letter, he was called by one (Inaudible) who, except for the initial contact in the case never again appeared, who referred him to a Dr. Allen, the chief of the defendant's medical installation in this country and following certain meetings and negotiations and discussions. Dr. Allen employed Dr. Farmer, and Dr. Farmer entered upon his employment. After several months he was discharged. He came to New York, consulted our local bar association who referred him to Mr. Homans, who thereupon started a suit in 1956 in the New York Supreme Court for $4000. On the defendant's application and petition for removal, this cost was removed to the United States District Court for the southern district of New York. The complaint contained a single cause of action. It alleged an oral contract of employment or do -- of the duration of the operation by the defendant of its wells in Saudi Arabia, the breach of the contract and damages in the sum of $4000. Defendant's answer initially consisted of a general denial. Appended to that answer was a document signed by the plaintiff and of course of his processing some two or three months after he claims to have been employed by Dr. Allen. And it was the defendant's claim that Dr. Farmer had not been employed under the oral arrangement as alleged but that he'd been alleged -- employed under this writing appended to the answer. About two years later, after all of the preliminary procedures had been completed, examinations before trial and so forth, the defendant applied for leave to amend its answer to plea the defense of the statute of frauds. And in connection with it, urged that our cause was not ready to be placed upon the calendar for trial and it should not be so placed. After that motion had been granted and defendant had amended its answer to plea the defense of the statute of frauds and on the day that the cause appeared on the calendar for trial, the defendant came in and applied to amend its answer again to plea the defense of justifiable cause for the discharge. That motion was granted and the case was removed from the calendar and wasn't reached until a year later. I think I should state to this Court that in the defendant's answering brief which I saw for the first time on Friday. They state concerning the statements I have just made that they are untrue. Now in that regard, I consulted the record on file on this office and I asked our opponents whether they didn't wish to discuss with me the rather serious assertion that we had made untruthful statements in our brief. And they said, no, that they prefer to rest on the record. I had hoped to obviate the need for bringing this to the Court's attention. As a result of that, I should like to call the Court's attention to order filed in this Court with the record on appeal by Judge Weinfeld, which is Number 1586 in the record on appeal. In which Judge Weinfeld granted the motion to amend the answer to plead the defense of statute of frauds and that order was dated March 20, 1958.
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: That sir is in the printed and typewritten record which is on file in this Court and the particular order is typewritten.
Arthur J. Goldberg: It's not in the transcript?
Kalman I. Nulman: No, sir. It's not in the transcript but merely in the record on file. Now, I also call attention to Number 1607, an order dated April 15, 1958 made by Chief Judge Ryan of the United States District Court, which recites that the cause having appeared on the calendar of the Court and an application having been made by the defendant believed to amend its answer to allege to the defense of just cause for the discharge and granting that motion. Now, I believe that some explanation is due to the court while the characterization of our statement as untrue. I also and our brief said, that a year later after the case had gone to trial and we had completed our opening to the jury. The defendant for the first time in its opening to the jury injected a third defense of lack of authority to hire for the term alleged. Now as in the case of previous statement, the defendant in its brief asserts that this statement is untrue and refers for the fact that we give no folio reference for that statement. Taking the latter part first, it's true we give no folio statement. And the reason we give no folio statement is that on five previous separate occasions including a brief filed in this Court in connection with a prior application made for certiorari on another phase of this case. We made the identical assertions and in the brief filed in this Court, we gave the folio reference where this was found. And I have the folio reference here, it's on page 16 of the transcript of the first trial record. What I didn't say in my brief and would like to tell this Court is that after they had in their opening to the jury injected this third defense, in the course of the trial, they elaborated upon that defense and proved not alone that there was no one in defendant's employ who had authority to hire for the term alleged. But that Dr. Allen had no authority to employ Dr. Farmer but that one J. McDonald in charge of its New York office was the only one who had such authority. Now at the time that this third defense as later elaborated was injected into the trial, Dr. Farmer had the choice of pleading surprise and causing a mistrial with the disruption and additional expense that he could not afford or proceeding with the trial and doing the best that he could under the circumstances and we elected to do that. After a trial of about ten days, the jury after deliberating 11 hours was unable to reach agreement and the jury was discharged. Thereupon, the defendant moved for judgment dismissing the plaintiff's complaint. The grounds on which they moved were the lack of authority. The parole evidence rule which they said precluded evidence of the terms of the contract as we alleged them, the cause of the writing appended to their answer, and the statute of frauds. We pointed out to the learned trial judge that two of these grounds, the statute of frauds and parole evidence rule had been separately argued on motions for summary judgment made before different judges not long prior to the commencement of the trial and denied by them. And the response made by the defendant was that the rule prevailing in the southern district of New York was that one judge was not bound by the intermediate rulings of other judges. The irony of that is that at the later date when costs were being reviewed by the second trial judge, the defendant came in with equally respectable authority in support of the contention that second judges should honor the previous determination of other judges in the interest of comity and orderly procedure. I talk of this in consistent position not -- this was by any means the only such in this case. But to portray the way this defendant played fast and loose with the courts and with us. The trial court dismissed our complaint on all three grounds and on appeal to the Court of Appeals it was reversed and remanded for a new trial. Thereafter, four years and two months after the commencement of action, defendant applied to require the plaintiff to furnish a bond for security of costs. Now, I should like Your Honors to interrupt my narrative for just one moment.
Speaker: What does this have to do with?
Kalman I. Nulman: Your Honor, one of the points that we make is that unless the costs are limited, it will enable oppression by defendants such as Arabian American Oil Company or plaintiffs similarly situated to us of the kind that -- to which we have been subjected. Now, I am interrupting in order to call attention to something that the defendant might wish to verify in the -- of interval between now and tomorrow. In our brief, we made reference to a quotation by the district judge, the second trial judge, who was an example of the three and easy manner of expenditure by this defendant, talked of an incident where the defendant in an argument on a motion for summary judgment had ordered the minutes of that hearing which the cause of which were taxed by the first trial judge although, those minutes hadn't been requested or required. In their reply brief, the defendant says that the trial judge, the first trial judge, had passed upon the matter and had said -- I'm reading from page 3 of the reply brief of the petitioner and they make a quotation which they say is applicable to the particular item we've talked about. I've verified the record on appeal, the three pretrial hearings that is -- that are mentioned in this excerpt are three separate pretrial hearings of January 22, 1959, February 6, 1959, and May 7, 1959, all of which have been typewritten are on file in this Court and have to do only with pretrial hearings before the first trial judge and do not include the minutes we have mentioned. Now, I have mentioned this at somewhat greater length that I had intended in order to point out the fact that in a simple breach of contract of employment action, we are here almost nine years and many, many thousands of dollars later, still litigating, unable to disengage ourselves and it's our feeling that something must be wrong with rules of court that unless a litigant in this kind of activity and what's more to the point if anything can be done to forestall a repetition of it. I think it will be in the interests of our country and of justice. Now, after the application was made for a bond for security -- for costs, we opposed that motion and argued first latches. Second, that we had in the four years and two months incurred over $3000 in disbursements, not counting counsel fees, and that if we knew that we were required to furnish a substantial bond for security of cost -- for cost at the outset of the litigation we might have determined not to bring it rather than be confronted with the need for filing a substantial bond at this stage of the game.
Arthur J. Goldberg: (Inaudible)
Kalman I. Nulman: Well, it has this to do with it, the Court of Appeals on that second appeal made very pointed reference to what it considered to be the expensive way in which this defendant was conducting its litigation including the taking -- the bringing of witnesses from far off places. The second trial judge in making his determination was guided by the expressions of the Court of Appeals on that occasion. And it's our position that for the second trial judge who had the benefit of the Court of Appeals --
Earl Warren: Finish your -- just finish that statement please.
Kalman I. Nulman: -- who had the benefit of the Court of Appeal's expression before him to disregard them in favor of blind obedience to the first trial judge, who had proved wrong in the matter of the three grounds in which he dismissed our complaint, and who according to the Court of Appeals was wrong even in respect of the bill of costs which they said, “He should've blindly followed, just made no sense.”
Earl Warren: We'll recess now.